                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MICHAEL MOHAMMED SALAMI,
              Plaintiff,                           No. 19-11683
v.                                                 District Judge George Caram Steeh
                                                   Magistrate Judge R. Steven Whalen
TRUMBLEY, ET AL.,
              Defendants.
                                          /

                                        ORDER

       Plaintiff, a pro se litigant in this civil rights action brought under 42 U.S.C. §1983,
has filed a motion for appointment of counsel [Docket #22].

       Unlike criminal cases, there is no constitutional or statutory right to the

appointment of counsel in civil cases. Rather, the Court requests members of the bar to
assist in appropriate cases. In Lavado v. Keohane, 992 F.2d 601, 605-606 (6th Cir. 1993),

the Sixth Circuit noted that “[a]ppointment of counsel in a civil case is not a

constitutional right. It is a privilege that is justified only by exceptional circumstances.”
(Internal quotations and citations omitted).

       It is the practice of this Court to defer any attempt to obtain counsel for pro se civil
rights Plaintiffs until after motions to dismiss or motions for summary judgment have
been denied. At this point, Plaintiff’s motion to appoint counsel is premature. If

Plaintiff’s claims ultimately survive dispositive motions, he may renew his motion for
appointment of counsel at that time.
      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s motion for appointment of counsel

[Docket #22] is DENIED WITHOUT PREJUDICE.



                                        s/R. Steven Whalen
                                        R. STEVEN WHALEN
                                        UNITED STATES MAGISTRATE JUDGE
Dated: December 23, 2019



                          CERTIFICATE OF SERVICE

       I hereby certify on December 23, 2019, that I electronically filed the foregoing
paper with the Clerk of the Court sending notification of such filing to all counsel
registered electronically. I hereby certify that a copy of this paper was mailed to non-
registered ECF participants on December 23, 2019.


                                        s/Carolyn Ciesla
                                        Case Manager to
                                        Magistrate Judge R. Steven Whalen
